By the Court.
If the certificate produced by the respondent had been substantially conformed to the provision of the statute, it is not clear that it was to be received as conclusive evidence of his exemption from military duty. But the certificate is substantially defective. By the statute,(1) the overseers are to certify, that the person claim ing an exemption is a member of their society, and that he frequently and usually attends with the society for religious worship. It may be true that one may occasionally attend the meetings, and yet not be acknowledged and received as a member of the society. So one, not a Quaker or Shaker may be conscientiously scrupulous of bearing arms ; yet he is not exempted by the statute.

Proceedings affirmed.


 Stat. 1809, c. 108.